

Exhibit 10.4




EXCHANGE AGREEMENT


EXCHANGE AGREEMENT (the “Agreement “) dated September 30, 2012, by and among
KOKO LTD., a Nevada corporation whose principal office is located at 2727 East
53rd  Avenue, F-302, Spokane, Washington 99223 (“KOKO”);  Cardinal Energy Group,
LLC, an Ohio Limited Liability Company (“CEGLLC”) whose principal office is
located at 2665 Fairfax Drive, Upper Arlington, Ohio 43220;  Gregory Ruff, an
individual, (“PRINCIPAL KOKO SHAREHOLDER”);  and, each person listed on the
signature page who are owners of ownership interests of CEGLLC  (“SELLERS”).
 
 
R E C I T A L S


A.             CEGLLC is engaged in the business of exploring for oil and gas.


B.             SELLERS owns the number of ownership interests of CEGLLC set
forth on signature page attached hereto.


C.             KOKO is a publicly traded company engaged in the business selling
steak timers. On the Closing Date (as defined herein), KOKO will have authorized
capital of 100,000,000 shares of common stock, $0.00001 par value per share.


D.             Prior to the Closing Date of the Agreement, KOKO will have
8,625,000 shares of common stock outstanding.


E.             KOKO desires to acquire one hundred percent (100%) of the issued
and outstanding ownership units of CEGLLC, in consideration for which KOKO shall
issue to SELLERS collectively 77,625,000 restricted shares of KOKO common stock.

















 
-1-

--------------------------------------------------------------------------------

 



AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows.


ARTICLE I


ACQUISITION OF CEGLLC OWNERSHIP INTERESTS BY KOKO


1.1            Acquisition of CEGLLC. In the manner and subject to the terms and
conditions set forth herein, KOKO shall acquire from SELLERS, one hundred
percent (100%) of the issued and outstanding ownership interests of CEGLLC (the
“CEGLLC shares of common stock”).


1.2            Effective Date. If all of the conditions precedent to the
obligations of each of the parties hereto as hereinafter set forth shall have
been satisfied or shall have been waived, the transactions set forth herein (the
“Exchange”) shall become effective on the Closing Date as defined herein.


1.3            Consideration.


     (a)           In connection with the acquisition of the CEGLLC ownership
interests,  KOKO will issue to SELLERS 77,625,000 restricted shares of KOKO
common stock.  (the “KOKO Shares”).


     (b)           If the outstanding shares of KOKO Common Stock are changed
into a different number or class of shares by reason of any stock split,
division or subdivision of shares, stock dividend, reverse stock split,
consolidation of shares, reclassification, recapitalization, or other similar
transaction, then the number of shares of Common Stock referenced in Section
1.3(a), above, will be appropriately adjusted.


     (c)           No fractional shares of KOKO Common Stock will be issued in
connection with this Agreement, and no certificates or scrip for any such
fractional shares shall be issued.


 
1.4
Effect of Stock Exchange. As of the Closing Date, all of the following shall
occur:



     (a)           The Articles of Organization of CEGLLC and the Articles of
Incorporation of KOKO, as in effect on the Effective Date, shall continue in
effect without change or amendment.


     (b)           The operating agreement of CEGLLC and the bylaws of KOKO, as
in effect on the Closing Date, shall continue in effect without change or
amendment.


     (c)           Upon the Closing Date or as soon as practical thereafter,
Rashmi Yajnik will be appointed president and a director of KOKO; Timothy
Crawford will be appointed chief executive officer and a director; John C. May
will be appointed senior vice president and a director; Roger Gray will be
appointed director of field operations; Dan Troendly will be appointed chief
financial officer and chief accounting officer; Terrence Dunne will be appointed
as a director and chairman of the board of directors; and Gregory Ruff will
remain as a director.  Craig Littler will resign as an officer of
KOKO.   Messrs. Yajnik, Crawford, May, and Dunne will be appointed to the KOKO
Board of Directors in accordance with the notice provisions of Rule 14f-1 of the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”)
if required by law.


1.5            Disclosure Schedules. Simultaneously with the execution of this
Agreement: (a) KOKO shall deliver a schedule relating to KOKO which, along with
the reports of KOKO filed with the Securities and Exchange Commission, shall be
referred to as the “KOKO Disclosure Schedule” , and (b) SELLERS and

 
-2-

--------------------------------------------------------------------------------

 

CEGLLC shall deliver a schedule relating to SELLERS and CEGLLC (the “CEGLLC
Disclosure Schedule” and collectively with the KOKO Disclosure Schedule, the
“Disclosure Schedules”) setting forth the matters required to be set forth in
the Disclosure Schedules as described elsewhere in this Agreement. The
Disclosure Schedules shall be deemed to be part of this Agreement. KOKO’S
Disclosure Schedule shall include, but is not limited to, all publicly filed
documents of KOKO.


1.6            Further Action. From time to time after the Closing, without
further consideration, the parties shall execute and deliver such instruments of
conveyance and transfer and shall take such other action as any party reasonably
may request to more effectively transfer the CEGLLC ownership interests and KOKO
Shares.


ARTICLE II


CONDUCT OF BUSINESS PENDING CLOSING; STOCKHOLDER APPROVAL


KOKO, SELLERS and CEGLLC covenant that between the date hereof and the Closing
Date (as hereinafter defined):


2.1            Access by SELLERS and CEGLLC. KOKO shall afford to SELLERS,
CEGLLC, and their legal counsel, accountants and other representatives,
throughout the period prior to the Closing Date, full access, during normal
business hours, to (a) all of the books, contracts and records of KOKO, and
shall furnish SELLERS and CEGLLC, during such period, with all information
concerning KOKO that SELLERS or CEGLLC may reasonably request and (b) all
property of KOKO in order to conduct inspections at SELLERS’ and CEGLLC’s
expense to determine that KOKO is operating in material compliance with all
applicable federal, state and local and foreign statutes, rules and regulations,
and that KOKO’s assets are substantially in the condition and of the capacities
represented and warranted in this Agreement. Any such investigation or
inspection by SELLERS or CEGLLC shall not be deemed a waiver of, or otherwise
limit, the representations, warranties and covenants contained herein. SELLERS
and CEGLLC shall grant identical access to KOKO and its agents.


2.2            Conduct of Business. During the period from the date hereof to
the Closing Date, the business of KOKO and CEGLLC shall be operated by the
respective entities in the usual and ordinary course of such business and in
material compliance with the terms of this Agreement. Without limiting the
generality of the foregoing:


     (a)           KOKO and CEGLLC, respectively, shall each use their
reasonable efforts to (i) keep available the services of the present agents of
KOKO and CEGLLC; (ii) complete or maintain all existing material arrangements;
(iii) maintain the integrity of all confidential information of KOKO and CEGLLC;
and (iv) comply in all material respects with all applicable laws; and (b)
except as contemplated by this Agreement, KOKO and CEGLLC shall not (i) sell,
lease, assign, transfer or otherwise dispose of any of their material assets or
property including cash; (ii) agree to assume, guarantee, endorse or in any way
become responsible or liable for, directly or indirectly, any material
contingent obligation; make any material capital expenditures; (iii) enter into
any transaction concerning a merger or consolidation other than with the other
party hereto or liquidate or dissolve itself (or suffer any liquidation or
dissolution) or convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of related transactions, all or a substantial part of
its property, business, or assets, or stock or securities convertible into stock
of any subsidiary, or make any material change in the present method of
conducting business; (iv) declare or pay any dividends or make any other
distribution (whether in cash or property) on any shares of its capital stock,
in the case of KOKO, or in the case of CEGLLC, any ownership interests, or
purchase, redeem, retire or otherwise acquire for value any securities whether
now or hereafter outstanding; (v) make or suffer to exist any advances or loans
to, or investments in any person, firm, corporation or other business entity not
a party to this Agreement; (vi) enter into any new material agreement or be or
become liable under any new material agreement, for the lease, hire or use of
any real or personal

 
-3-

--------------------------------------------------------------------------------

 

property; (vii) create, incur, assume or suffer to exist, any mortgage, pledge,
lien, charge, security interest or encumbrance of any kind upon any of its
property or assets, income or profits, whether now owned or hereafter acquired;
or (viii) agree to do any of the foregoing.


2.3            Exclusivity to SELLERS and CEGLLC. KOKO and its officers,
directors, representatives and agents, from the date hereof, until the Closing
Date (unless this Agreement shall be earlier terminated as hereinafter
provided), shall not hold discussions with any person or entity, other than
SELLERS and CEGLLC or their respective agents concerning the Exchange, nor
solicit, negotiate or entertain any inquiries, proposals or offers to purchase
the business of KOKO, nor the shares of capital stock of KOKO from any person
other than SELLERS and CEGLLC, nor, except in connection with the normal
operation of KOKO’s respective business, or as required by law, or as authorized
in writing by SELLERS, disclose any confidential information concerning KOKO to
any person other than SELLERS, CEGLLC and SELLERS and CEGLLC’s representatives
or agents. SELLERS and CEGLLC shall from the date hereof, and until the Closing
Date, owe the identical obligations of confidentiality and exclusivity to KOKO
concerning the Exchange as stated in this Section.


2.4            Board and Shareholder Approval. The Board of Directors of KOKO
has determined that the Exchange is fair to and in the best interests of its
stockholders and has approved and adopted this Agreement and the terms of the
Exchange.  Shareholders of KOKO will not vote or approve of the transaction
contemplated by this agreement.  This Agreement constitutes, and all other
agreements contemplated hereby will constitute, when executed and delivered by
KOKO, the valid and binding obligation of KOKO, enforceable in accordance with
their respective terms.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF KOKO


Except as set forth in the KOKO Disclosure Schedule (which incorporates all the
reports of KOKO filed with the United States Securities and Exchange Commission)
KOKO represents and warrants to SELLERS and CEGLLC as follows:


3.1            Organization and Standing. KOKO is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada.
KOKO has all requisite corporate power to carry on its business as it is now
being conducted and is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction where such qualification is
necessary under applicable law except where the failure to qualify (individually
or in the aggregate) will not have any material adverse effect on the business
or prospects of KOKO. The copies of the Articles of Incorporation and Bylaws of
KOKO, as amended to date, which have been delivered to SELLERS and CEGLLC, are
true and complete copies of these documents as now in effect.


 
3.2
Capitalization.



     (a)           There are currently 8,625,000 shares of KOKO common stock
issued and outstanding. All of such shares of common stock that are issued and
outstanding are duly authorized, validly issued and outstanding, fully paid and
non-assessable, and were not issued in violation of the preemptive rights of any
person. Other than as set forth in the KOKO Disclosure Schedule, there are no
subscriptions, warrants, rights or calls or other commitments or agreements to
which KOKO is a party or by which it is bound, pursuant to which KOKO is or may
be required to issue or deliver securities of any class. Other than as set forth
in the KOKO Disclosure Schedule and Recital D, there are no outstanding
securities convertible or exchangeable, actually or contingently, into common
stock or any other securities of KOKO.



 
-4-

--------------------------------------------------------------------------------

 

     (b)           To KOKO’S knowledge, all outstanding shares of KOKO capital
stock have been issued and granted in compliance with all applicable securities
laws and other applicable legal requirements.


     (c)           KOKO has good and marketable title to all of the KOKO Shares,
free and clear of all liens, claims and encumbrances of any third persons.


3.3            Subsidiaries. KOKO owns no subsidiaries nor does it own or have
an interest in any other corporation, partnership, joint venture or other
entity.


3.4            Authority. KOKO’s Board of Directors has determined that the
Exchange is fair to and in the best interests of KOKO’s stockholders. The
execution, delivery and performance by KOKO of this Agreement (including the
contemplated issuance of up to 77,625,000 KOKO Shares in accordance with this
Agreement) has been duly authorized by all necessary action on the part of KOKO.
KOKO has the absolute and unrestricted right, power and authority to perform its
obligations under this Agreement. This Agreement constitutes, and all other
agreements contemplated hereby will constitute, when executed and delivered by
KOKO in accordance herewith, the valid and binding obligations of KOKO,
enforceable in accordance with their respective terms.


3.5            Assets. Except as set forth in the KOKO Disclosure Schedule, KOKO
has no material assets.  KOKO has good and marketable title to all of the assets
and properties listed on Schedule 3.5 and as reflected on the balance sheet
included in the KOKO Financial Statements (as hereinafter defined).


3.6            Contracts and Other Commitments. Except as set forth in the KOKO
Disclosure Schedule, KOKO is not a party to any contracts or agreements.


3.7            Litigation. There is no claim, action, proceeding, or
investigation pending or, to its knowledge, threatened against or affecting KOKO
before or by any court, arbitrator or governmental agency or authority which, in
its reasonable judgment, could have a material adverse effect on the operations
or prospects of KOKO. There are no decrees, injunctions or orders of any court,
governmental department, agency or arbitration outstanding against KOKO or
asserted against KOKO that has not been paid.


3.8            Taxes. For purposes of this Agreement, (A) “Tax” (and, with
correlative meaning, “Taxes”) shall mean any federal, state, local or foreign
income, alternative or add on minimum, business, employment, franchise,
occupancy, payroll, property, sales, transfer, use, value added, withholding or
other tax, levy, impost, fee, imposition, assessment or similar charge together
with any related addition to tax, interest, penalty or fine thereon; and (B)
“Returns” shall mean all returns (including, without limitation, information
returns and other material information), reports and forms relating to Taxes.


            (a)           KOKO has duly filed all Returns required to be filed
by it other than Returns (individually and in the aggregate) where the failure
to file would have no material adverse effect on the business or prospects of
KOKO. All such Returns were, when filed, and to the knowledge of KOKO are,
accurate and complete in all material respects and were prepared in conformity
with applicable laws and regulations. KOKO has paid or will pay in full or has
adequately reserved against all Taxes otherwise assessed against it through the
Closing Date.


            (b)           KOKO is not a party to any pending action or
proceeding by any governmental authority for the assessment of any Tax, and, to
the knowledge of KOKO, no claim for assessment or collection of any Tax related
to KOKO has been asserted against KOKO that has not been paid. There are no Tax
liens upon the assets of KOKO. There is no valid basis, to KOKO’s knowledge, for
any assessment, deficiency, notice, 30-day letter or similar intention to assess
any Tax to be issued to KOKO by any governmental authority.



 
-5-

--------------------------------------------------------------------------------

 

3.9            Compliance with Laws and Regulations. KOKO has complied and is
presently complying, in all material respects, with all laws, rules,
regulations, orders and requirements (federal, state and local and foreign)
applicable to it in all jurisdictions where the business of KOKO is conducted or
to which KOKO is subject, including all requisite filings with the SEC. KOKO has
not made any misrepresentation nor has omitted any material facts in any of its
SEC filings to date.


3.10          Hazardous Materials. To the knowledge of KOKO, KOKO has not
violated, or received any written notice from any governmental authority with
respect to the violation of any law, rule, regulation or ordinance pertaining to
the use, maintenance, storage, transportation or disposal of “Hazardous
Materials.” As used herein, the term “Hazardous Materials” means any substance
now or hereafter designated pursuant to Section 307(a) and 311 (b)(2)(A) of the
Federal Clean Water Act, 33 USC §§ 1317(a), 1321(b)(2)(A), Section 112 of the
Federal Clean Air Act, 42 USC § 3412, Section 3001 of the Federal Resource
Conservation and Recovery Act, 42 USC § 6921, Section 7 of the Federal Toxic
Substances Control Act, 15 USC § 2606, or Section 101(14) and Section 102 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 USC §§
9601(14), 9602.


3.11          No Breaches. The making and performance of this Agreement will not
(i) conflict with or violate the Articles of Incorporation or the Bylaws of
KOKO, (ii) violate any laws, ordinances, rules, or regulations, or any order,
writ, injunction or decree to which KOKO is a party or by which KOKO or any of
its businesses, or operations may be bound or affected or (iii) result in any
breach or termination of, or constitute a default under, or constitute an event
which, with notice or lapse of time, or both, would become a default under, or
result in the creation of any encumbrance upon any material asset of KOKO under,
or create any rights of termination, cancellation or acceleration in any person
under, any contract.


3.12          Employees. KOKO has no employees that are represented by any labor
union or collective bargaining unit. Nor does KOKO have any employment
agreements or compensation plans which are in effect with anyone.


3.13          Financial Statements. Year end audited financial statements and
unaudited quarterly stub financial statements are available online at
www.sec.gov (collectively the “Financial Statements”). The Financial Statements
present fairly, in all material respects, the financial position on the dates
thereof and results of operations of KOKO for the periods indicated, prepared in
accordance with generally accepted accounting principles (“GAAP”), consistently
applied. There are no assets of KOKO the value of which is materially overstated
in said Financial Statements.


3.14          Absence of Certain Changes or Events. Except as set forth in the
KOKO Disclosure Schedule, since June 30, 2012 (the “Balance Sheet Dates”), there
has not been:


     (a)           any material adverse change in the financial condition,
properties, assets, liabilities or business of KOKO;


     (b)           any material damage, destruction or loss of any material
properties of KOKO, whether or not covered by insurance;


     (c)           any material adverse change in the manner in which the
business of KOKO and has been conducted;


     (d)           any material adverse change in the treatment and protection
of trade secrets or other confidential information of KOKO; and


     (e)           any occurrence not included in paragraphs (a) through (d) of
this Section 3.14 which has

 
-6-

--------------------------------------------------------------------------------

 

resulted, or which KOKO has reason to believe, might be expected to result in, a
material adverse change in the business or prospects of KOKO.


3.15          Government Licenses, Permits, Authorizations. KOKO has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted (“Licenses and Permits”). All
such Licenses and Permits are in full force and effect, and no proceedings for
the suspension or cancellation of any thereof is pending or, to the knowledge of
KOKO, threatened.


3.16          Employee Benefit Plans.


     (a)           KOKO has no bonus, material deferred compensation, material
incentive compensation, stock purchase, stock option, severance pay, termination
pay, hospitalization, medical, insurance, supplemental unemployment benefits,
profit-sharing, pension or retirement plan.


     (b)           KOKO has not maintained, sponsored or contributed to, any
employee pension benefit plan (as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) or any similar
pension benefit plan under the laws of any foreign jurisdiction.


     (c)           Except as set forth in the KOKO Disclosure Schedule, neither
the execution, delivery or performance of this Agreement, nor the consummation
of the Exchange or any of the other transactions contemplated by this Agreement,
will result in any bonus, golden parachute, severance or other payment or
obligation to any current or former employee or director of any of KOKO, or
result in any acceleration of the time of payment, provision or vesting of any
such benefits.


3.17          Business Locations. Other than as set forth in the KOKO Disclosure
Schedule, KOKO does not own or lease any real or personal property in any state
or country.


3.18          Intellectual Property. KOKO owns no intellectual property of any
kind. KOKO is not currently in receipt of any notice of any violation or
infringements of, and is not knowingly violating or infringing, or to the best
of its knowledge has not violated or infringed the rights of others in any
trademark, trade name, service mark, copyright, patent, trade secret, know-how
or other intangible asset.


3.19          Governmental Approvals. Except as set forth in the KOKO Disclosure
Schedule, no authorization, license, permit, franchise, approval, order or
consent of, and no registration, declaration or filing by KOKO with, any
governmental authority, domestic or foreign, federal, state or local, is
required in connection with KOKO’s execution, delivery and performance of this
Agreement. Except as set forth in the KOKO Disclosure Schedule, no consents of
any other parties are required to be received by or on the part of KOKO to
enable KOKO to enter into and carry out this Agreement.


3.20          Transactions with Affiliates. Except as set forth in the KOKO
Disclosure Schedule, KOKO is not indebted for money borrowed, either directly or
indirectly, from any of its officers, directors, or any Affiliate (as defined
below), in any amount whatsoever; nor are any of its officers, directors, or
Affiliates indebted for money borrowed from KOKO; nor are there any transactions
of a continuing nature between KOKO and any of its officers, directors, or
affiliates not subject to cancellation which will continue beyond the Closing
Date, including, without limitation, use of the assets of KOKO for personal
benefit with or without adequate compensation. For purposes of this Agreement,
the term “Affiliate” shall mean any person that, directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, the person specified. As used in the foregoing definition, the
term (i) “control” shall mean the power through the ownership of voting
securities, contract or otherwise to direct the affairs of another person and
(ii) “person” shall mean an individual, firm, trust, association, corporation,
partnership, government (whether federal, state, local or other political
subdivision, or any agency or bureau of any of them) or other

 
-7-

--------------------------------------------------------------------------------

 

entity.


3.21          No Distributions. KOKO has not made nor has any intention of
making any distribution or payment to any of its shareholders with respect to
any of its shares prior to the Closing Date.


3.22          Liabilities. KOKO has no material direct or indirect indebtedness,
liability, claim, loss, damage, deficiency, obligation or responsibility, fixed
or unfixed, choate or inchoate, liquidated or unliquidated, secured or
unsecured, accrued, absolute, contingent or otherwise (“Liabilities”), whether
or not of a kind required by generally accepted accounting principles to be set
forth on a financial statement, other than (i) Liabilities fully and adequately
reflected or reserved against on the KOKO Balance Sheet, (ii) Liabilities
incurred since the Balance Sheet Date in the ordinary course of the business of
KOKO, or (iii) Liabilities otherwise disclosed in this Agreement, including the
exhibits hereto and KOKO Disclosure Schedule.


3.23          Accounts Receivable. Except as set forth in the KOKO Disclosure
Schedule, KOKO has no accounts receivable.


3.24          Insurance. KOKO has no insurance policies in effect.


3.25          Principal KOKO Shareholder Representations and Warranties. The
PRINCIPAL KOKO SHAREHOLDER represents and warrants that he has the absolute and
unrestricted right, power, authority, and capacity to execute and deliver this
Agreement and the other Closing Documents to which he is a party and to perform
his obligations under this Agreement and the other Closing Documents to which he
is a party, and he, with his wife, Linda Ruff, has good and marketable title to
all of the KOKO Shares listed in Exhibit A hereto, free and clear of all liens,
claims and encumbrances of any third persons.


3.26          No Omissions or Untrue Statements. To the best of each party’s
knowledge no representation or warranty made by KOKO or the PRINCIPAL KOKO
SHARHOLDER (with respect to Section 3.25 only) to SELLERS and CEGLLC in this
Agreement, the KOKO Disclosure Schedule or in any certificate of an KOKO officer
required to be delivered to SELLERS pursuant to the terms of this Agreement,
contains or will contain any untrue statement of a material fact, or omits or
will omit to state a material fact necessary to make the statements contained
herein or therein not misleading as of the date hereof and as of the Closing
Date.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF SELLERS


SELLERS, jointly and severally and CEGLLC represent and warrant to KOKO as
follows as of the date hereof and as of the Closing Date:


4.1            Organization and Standing of CEGLLC. CEGLLC is an Ohio Limited
Liability Corporation duly organized, validly existing and in good standing
under the laws of  the State of Ohio, and has the power to carry on its business
as now conducted and to own its assets and is duly qualified to transact
business as a foreign limited liability corporation in each state where such
qualification is necessary except where the failure to qualify will not have a
material adverse effect on the business or prospects of CEGLLC. The copies of
the Articles of Organization and Operating Agreement of CEGLLC, as amended to
date, and made available to KOKO, are true and complete copies of those
documents as now in effect.


4.2            Authority. The Managers of CEGLLC have approved this Agreement.


4.3            No Conflict. The making and performance of this Agreement will
not (i) conflict with the Articles of Organization or Operating Agreement of
CEGLLC, (ii) violate any laws, ordinances, rules, or

 
-8-

--------------------------------------------------------------------------------

 

regulations, or any order, writ, injunction or decree to which CEGLLC is a party
or by which CEGLLC or any of their material assets, business, or operations may
be bound or affected or (iii) result in any breach or termination of, or
constitute a default under, or constitute an event which, with notice or lapse
of time, or both, would become a default under, or result in the creation of any
encumbrance upon any material asset of CEGLLC, or create any rights of
termination, cancellation, or acceleration in any person under any material
agreement, arrangement, or commitment.


4.4            Properties. Except as set forth in the CEGLLC Disclosure
Schedule, SELLERS have good and marketable title to all of the ownership
interests of CEGLLC, free and clear of all liens, claims and encumbrances of
third persons whatsoever, and CEGLLC has good and marketable title to all of the
assets and properties which it purports to own as reflected on the balance sheet
included in the CEGLLC Financial Statements (as hereinafter defined), or
thereafter acquired.


4.5            Capitalization of CEGLLC.   The ownership of GEGLLC consists of
1,000,000 (one million) ownership interests owned by 32 individuals and/or
entities registered in the names of the SELLERS.  There are no other ownership
interests of CEGLLC issued and outstanding.  All ownership interests are duly
authorized, validly issued, fully paid, and non-assessable. As of the date
hereof, there were no outstanding options, warrants or rights of conversion or
other rights, agreements, arrangements or commitments relating to the securities
of CEGLLC or obligating CEGLLC to issue or sell any securities of CEGLLC to
anyone.    To CEGLLC’S knowledge, all outstanding ownership interests of CEGLLC
have been issued and granted in compliance with all applicable legal
requirements.


4.6            Governmental Approval; Consents. No authorization, license,
permit, franchise, approval, order or consent of, and no registration,
declaration or filing by SELLERS or CEGLLC with any governmental authority,
domestic or foreign, federal, state or local, is required in connection with
SELLERS’ OR CEGLLC’s execution, delivery and performance of this Agreement.
Except as set forth in the CEGLLC Disclosure Schedule, no consents of any other
parties are required to be received by or on the part of SELLERS or CEGLLC to
enable SELLERS and CEGLLC to enter into and carry out this Agreement.


4.7            Adverse Developments. Since CEGLLC’s inception, there have been
no material adverse changes in the assets, liabilities, properties, operations
or financial condition of CEGLLC, and no event has occurred other than in the
ordinary and usual course of business or as set forth in the CEGLLC Financial
Statements which could be reasonably expected to have a materially adverse
effect upon CEGLLC.


4.8            Taxes. CEGLLC has duly filed all returns required to be filed.
All such returns were, when filed, and to SELLER’S knowledge are, accurate and
complete in all material respects and were prepared in conformity with
applicable laws and regulations. CEGLLC has paid in full all taxes through the
Closing Date. CEGLLC is not a party to any pending action or proceeding by any
governmental authority for the assessment of any tax, and, to the knowledge of
CEGLLC, no claim for assessment or collection of any tax has been asserted
against CEGLLC that have not been paid. There are no tax liens upon the assets
of CEGLLC. There is no valid basis, to CEGLLC’s knowledge, for any assessment,
deficiency, notice, 30-day letter or similar intention to assess any tax to be
issued to CEGLLC by any governmental authority.


4.9            Litigation. Except as set forth on the CEGLLC Disclosure
Schedule, there is no material claim, action, proceeding, or investigation
pending or, to their knowledge, threatened against or affecting SELLERS or
CEGLLC before or by any court, arbitrator or governmental agency or authority.
There are no material decrees, injunctions or orders of any court, governmental
department, agency or arbitration outstanding against SELLERS or CEGLLC.


4.10          Compliance with Laws and Regulations. CEGLLC has complied and is
presently complying, in all material respects, with all laws, rules,
regulations, orders and requirements applicable to it in all

 
-9-

--------------------------------------------------------------------------------

 

jurisdictions in which its operations are currently conducted or to which it is
currently subject.


4.11          Governmental Licenses, Permits and Authorizations. CEGLLC has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted. All such licenses, permits,
authorizations and approvals are in full force and effect, and no proceedings
for the suspension or cancellation of any thereof is pending or threatened.


4.12          Liabilities. CEGLLC has no material direct or indirect
liabilities, as that term is defined in Section 3.22 (“CEGLLC Liabilities”),
whether or not of a kind required by generally accepted accounting principles to
be set forth on a financial statement, other than (i) CEGLLC Liabilities fully
and adequately reflected or reserved against on the CEGLLC Balance Sheet, (ii)
CEGLLC Liabilities incurred in the ordinary course of the business of CEGLLC,
and (iii) CEGLLC Liabilities otherwise disclosed in this Agreement, including
the Exhibits hereto.


4.13          SELLERS’s Representations Regarding KOKO Shares.


     (a)           SELLERS acknowledges that KOKO has limited assets and
business and that the KOKO Shares are speculative and involve a high degree of
risk, including among many other risks that the KOKO Shares will be restricted
as elsewhere described in this Agreement and will not be transferable unless
first registered under the Securities Act of 1933, as amended (“Act”), or
pursuant to an exemption from the Act’s registration requirements.


     (b)           SELLERS acknowledges and agrees that it has been furnished
with copies of the periodic reports of KOKO filed with the United States
Securities and Exchange Commission including those on Forms 10-K, 10-Q, and 8-K
since KOKO’s inception. SELLERS have had an opportunity to ask questions of and
receive answers from KOKO regarding its business, assets, results of operations,
financial condition and plan of operation and the terms and conditions of the
issuance of the KOKO Shares.


     (c)           SELLERS are each an accredited investor as that term is
defined in Regulation 501 of the Securities Act of 1933, as amended and are each
acquiring the KOKO Shares for his own account, and not for the account of any
other person other than for the benefit of SELLERS, and SELLERS have no current
intent to make any resale, pledge, hypothecation, distribution or public
offering of the KOKO Shares except as permitted by applicable law.

 
     (d)           SELLERS, acting with the assistance of counsel and other
professional advisers, possess such knowledge and experience in financial, tax
and business matters as to enable them to utilize the information made available
by KOKO, to evaluate the merits and risks of acquiring the KOKO Shares and to
make an informed investment decision with respect thereto.


     (e)           SELLERS were not solicited by KOKO or anyone on KOKO’s behalf
to enter into any transaction whatsoever, by any form of general solicitation or
general advertising, as those terms are defined in the rules, regulations and
rulings of the Securities and Exchange Commission.


4.14          Contracts and Other Commitments. Schedule 4.14 of the CEGLLC
Disclosure Schedule consists of a true and complete list of all material
contracts, agreements, commitments and other instruments (whether oral or
written) to which CEGLLC is a party. CEGLLC has made or will make available to
KOKO a copy of each such contract. All such contracts are valid and binding upon
CEGLLC and are in full force and effect and are enforceable in accordance with
their respective terms. No such contracts are in breach, and no event has
occurred which, with the lapse of time or action by a third party, could result
in a material default under the terms thereof. To CEGLLC’S knowledge, no
stockholder of CEGLLC has received any payment from any contracting party in
connection with or as an inducement for causing CEGLLC to enter into any such

 
-10-

--------------------------------------------------------------------------------

 

contract.


4.15          Absence of Certain Changes or Events. Except as set forth in the
CEGLLC Disclosure Schedule, since June 30, 2012 (the “Balance Sheet Date”),
there has not been:


     (a)           any material adverse change in the financial condition,
properties, assets, liabilities or business of CEGLLC;


     (b)           any material damage, destruction or loss of any material
properties of CEGLLC, whether or not covered by insurance;


     (c)           any material adverse change in the manner in which the
business of CEGLLC and has been conducted;


     (d)           any material adverse change in the treatment and protection
of trade secrets or other confidential information of CEGLLC; and,


     (e)           any occurrence not included in paragraphs (a) through (d) of
this Section 4.15 which has resulted, or which CEGLLC has reason to believe,
might be expected to result in a material adverse change in the business or
prospects of CEGLLC.


4.16          Financial Statements. The CEGLLC Disclosure Schedule contains
audited financial statements (consolidated if necessary) for the years ending
December 31, 2011 and 2010.  The CEGLLC Financial Statements present fairly, in
all material respects, the financial position on the dates thereof and results
of operations of CEGLLC for the periods indicated, prepared in accordance with
GAAP, consistently applied.  Further, the financial statements have been
prepared in compliance with Article 8 for Reg. S-X of the Securities Exchange
Act of 1934, as amended, and Item 2.01(f) and Item 9.01 of Form 8-K of the
Securities Exchange Act of 1934, as amended.  There are no assets of CEGLLC the
value of which is materially overstated in said balance sheets.


4.17          CEGLLC Intellectual Property. Schedule 4.17 of the CEGLLC
Disclosure Schedule sets forth a complete and correct list and summary
description of all intellectual property, including computer software,
trademarks, trade names, service marks, service names, brand names, copyrights
and patents, registrations thereof and applications therefore, applicable to or
used in the business of CEGLLC, together with a complete list of all licenses
granted by or to CEGLLC with respect to any of the above. Except as otherwise
set forth in Schedule 4.17 all such trademarks, trade names, service marks,
service names, brand names, copyrights and patents are owned by CEGLLC, free and
clear of all liens, claims, security interests and encumbrances of any nature
whatsoever. CEGLLC is not currently in receipt of any notice of any violation or
infringements of, and is not knowingly violating or infringing, the rights of
others in any trademark, trade name, service mark, copyright, patent, trade
secret, know-how or other intangible asset. CEGLLC has not (i) licensed any of
the material proprietary assets to any person or entity on an exclusive basis,
or (ii) entered into any covenant not to compete or agreement limiting its
ability to exploit fully any proprietary asset or to transact business in any
market or geographical area or with any person or entity.


4.18          Subsidiaries. Except as set forth in Schedule 4.18 of the CEGLLC
Disclosure Schedule, CEGLLC owns no subsidiaries nor does it own or have an
interest in any other corporation, partnership, joint venture, limited liability
company, or other entity.





 
-11-

--------------------------------------------------------------------------------

 

4.19          Hazardous Materials.  To the knowledge of CEGLLC, CEGLLC has not
violated, or received any written notice from any governmental authority with
respect to the violation of any law, rule, regulation or ordinance pertaining to
the use, maintenance, storage, transportation or disposal of “Hazardous
Materials.” As used herein, the term “Hazardous Materials” means any substance
now or hereafter designated pursuant to Section 307(a) and 311 (b)(2)(A) of the
Federal Clean Water Act, 33 USC §§ 1317(a), 1321(b)(2)(A), Section 112 of the
Federal Clean Air Act, 42 USC § 3412, Section 3001 of the Federal Resource
Conservation and Recovery Act, 42 USC § 6921, Section 7 of the Federal Toxic
Substances Control Act, 15 USC § 2606, or Section 101(14) and Section 102 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 USC §§
9601(14), 9602.


4.20          Employees. CEGLLC has no employees that are represented by any
labor union or collective bargaining unit.


4.21          Employee Benefit Plans. The CEGLLC Disclosure Schedule identifies
each salary, bonus, material deferred compensation, material incentive
compensation, stock purchase, stock option, severance pay, termination pay,
hospitalization, medical, insurance, supplemental unemployment benefits,
profit-sharing, pension or retirement plan, program or material agreement.


4.22          Business Locations. Set forth in the CEGLLC Disclosure Schedule
filed herewith are the interests CEGLLC has in each property in which it owns
any mineral interest, revenue interest or working interest.


4.23          Insurance.  CEGLLC has the insurance policies set forth in
Schedule 4.23 of the CEGLLC Disclosure Schedule.


4.24          No Omission or Untrue Statement. To the best of each party’s
knowledge, no representation or warranty made by CEGLLC or SELLERS to KOKO in
this Agreement contains or will contain any untrue statement of a material fact,
or omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading as of the date hereof and as of the
Closing Date.


ARTICLE V


CLOSING


5.1            Closing. The Exchange shall be completed on the first business
day after the day on which the last of the conditions contained in this Article
V is fulfilled or waived (the “Closing Date”); provided, however, that in no
event shall the Closing occur later than September 30, 2012, unless otherwise
agreed to by the parties. The Closing shall take place as the parties may agree.
At the Closing, KOKO and SELLERS shall make the deliveries contemplated by this
Agreement, and in accordance with the terms of this Agreement.


5.2            KOKO’s Closing Deliveries. At the Closing, in addition to
documents referred elsewhere, KOKO shall cause to be delivered to SELLERS:


     (a)           a certificate, dated as of the Closing Date, executed by the
President of KOKO, to the effect that the representations and warranties
contained in this Agreement are true and correct in all material respects at and
as of the Closing Date and that KOKO has complied with or performed in all
material respects all terms, covenants and conditions to be complied with or
performed by KOKO on or prior to the Closing Date;


     (b)           certificates representing the KOKO Shares issuable upon
consummation of
the Exchange;



 
-12-

--------------------------------------------------------------------------------

 

     (c)           a certified resolution of the Board of Directors and
shareholders authorizing and approving the transactions set forth herein;


     (d)           The KOKO Disclosure Schedule;


     (e)           such other documents as SELLERS or CEGLLC or their counsel
may reasonably require.


5.3            CEGLLC’s Closing Deliveries. At the Closing, in addition to
documents referred to elsewhere, SELLERS and CEGLLC shall deliver to KOKO:


     (a)           a certificate of SELLERS and CEGLLC dated as of the Closing
Date that the representations and warranties of SELLERS and CEGLLC contained in
this Agreement are true and correct in all material respects and that SELLERS
and CEGLLC have complied with or performed in all material respects all terms,
covenants, and conditions to be complied with or performed by SELLERS and CEGLLC
on or prior to the Closing Date;


     (b)           certificates representing CEGLLC ownership interests owned by
SELLERS, duly endorsed for transfer or accompanied by a properly executed stock
power;


     (c)           the CEGLLC Disclosure Schedule;


     (d)           such other documents as KOKO or its counsel may reasonably
require.


ARTICLE VI


CONDITIONS TO OBLIGATIONS OF KOKO


The obligation of KOKO to consummate the Closing is subject to the following
conditions, any of which may be waived by it in its sole discretion.


6.1            Compliance by SELLERS and CEGLLC. SELLERS and CEGLLC shall have
performed and complied in all material respects with all agreements and
conditions required by this Agreement to be performed or complied with in all
material respects by SELLERS and CEGLLC prior to or on the Closing Date;


6.2            Accuracy of SELLERS’ and CEGLLC’s Representations. SELLERS’ and
CEGLLC’s representations and warranties contained in this Agreement (including
the Disclosure Schedule) or any schedule, certificate, or other instrument
delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects at and as of the Closing Date (except for such changes permitted by
this Agreement) and shall be deemed to be made again as of the Closing Date.


6.3            Documents. All documents and instruments required hereunder to be
delivered by SELLERS and CEGLLC to KOKO at the Closing shall be delivered in
form and substance reasonably satisfactory to KOKO and its counsel.


6.4            Litigation. No litigation seeking to enjoin the transactions
contemplated by this Agreement or to obtain damages on account hereof shall be
pending or, to CEGLLC’s or SELLERS’ knowledge, be threatened.


6.5            Material Adverse Change. Except for operations in the ordinary
course of business, no material adverse change shall have occurred subsequent to
June 30, 2012 in the financial position, results of operations, assets, or
liabilities of CEGLLC, nor shall any event or circumstance have occurred which
would result in a

 
-13-

--------------------------------------------------------------------------------

 

material adverse change in the financial position, results of operations,
assets, or liabilities of CEGLLC.


6.6            Approval by CEGLLC Managers. The Managers of CEGLLC shall have
approved this Agreement and the transactions contemplated hereby.


6.7            Satisfaction with Due Diligence. KOKO and shall have been
satisfied with its due diligence review of CEGLLC, its subsidiaries and their
operations.


6.8            Regulatory Compliance. CEGLLC shall have received any and all
regulatory approvals and consents required to complete the transactions
contemplated hereby.


ARTICLE VII


CONDITIONS TO SELLERS’ OBLIGATIONS


SELLERS obligation to consummate the Closing is subject to the following
conditions:


7.1            Compliance by KOKO.  KOKO shall have performed and complied in
all material respects with all agreements and conditions required by this
Agreement to be performed or complied with by them prior to or on the Closing
Date.


7.2            Accuracy of Representations of KOKO and PRINCIPAL KOKO
SHAREHOLDER.  The representations and warranties of KOKO and PRINICIPAL KOKO
SHAREHOLDER contained in this Agreement (including the exhibits hereto and the
KOKO Disclosure Schedule) or any schedule, certificate, or other instrument
delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects at and as of the Closing Date (except for changes permitted by this
Agreement) and shall be deemed to be made again as of the Closing Date.


7.3            Continuation as Publicly Traded Company. KOKO shares shall
continue to trade on the Bulletin Board.


7.4            Litigation. No litigation seeking to enjoin the transactions
contemplated by this Agreement or to obtain damages on account hereof shall be
pending or to SELLERS’ knowledge, be threatened.


7.5            Documents. All documents and instruments required hereunder to be
delivered by KOKO at the Closing shall be delivered in form and substance
reasonably satisfactory to SELLERS and their counsel.


7.6            Balance Sheet. Except as set forth in Section 7.6 of the KOKO
Disclosure Schedule, KOKO shall have no liabilities except as incurred in the
ordinary course of business, as reflected on KOKO’s most recent balance sheet,
or as otherwise approved by SELLERS.


7.7            Approval by the Managers and Owners of CEGLLC.   The Managers and
owners of CEGLLC shall have approved this Agreement and the transactions
contemplated hereby.


7.8            Satisfaction with Due Diligence. SELLERS shall have been
satisfied with their due diligence review of KOKO and satisfied themselves that
KOKO continues to trade its shares on the Bulletin Board.


7.9            Regulatory Compliance. CEGLLC shall have received any and all
regulatory approvals and consents required to complete the transactions
contemplated hereby.


7.10          Outstanding Shares. KOKO remains a publicly traded corporation and
KOKO shall have

 
-14-

--------------------------------------------------------------------------------

 

8,625,000 shares of KOKO common stock and outstanding immediately prior to the
Closing.


7.11          Existing CEGLLC Contracts.  All existing CEGLLC contracts,
provided the same are included in the CEGLLC Disclosure Schedules, will remain
in full force and affect and will be the obligation of KOKO.


7.12          Name Change.  As soon as practical after Closing, KOKO will change
its name and Bulletin Board symbol to be more reflective of the business of
CEGLLC.


7.13          Form 8-K.  Within four (4) business days of Closing, KOKO will
file a Form 8-K with the SEC complying with the provisions of Items 2.01(f),
5.06, and 9.01 of Form 8-K.


7.14          Steak Timers.   Prior to closing and as a condition thereto, KOKO
will divest itself of all ownership interest in and to the steak timers which
currently holds in inventory.  SELLERS, KOKO and CEGLLC waive any right to the
proceeds from the disposition of the steak timers.


ARTICLE VIII


TERMINATION


8.1            Termination Prior to Closing.


     (a)           If the Closing has not occurred by September 30, 2012, any
party may terminate this Agreement at any time thereafter by giving written
notice of termination to the other, provided, however, that no party may
terminate this Agreement if such party has breached any material terms or
conditions of this Agreement and such breach has prevented the timely closing of
the Exchange. Notwithstanding the above, such deadline may be extended one or
more times, only by mutual written consent of SELLERS and KOKO.


     (b)           Prior to September 30, 2012,  any party may terminate this
Agreement following the insolvency or bankruptcy of the other party hereto, or
if any one or more of the conditions to Closing set forth in Article VI or
Article VII shall become incapable of fulfillment or there shall have occurred a
material breach of this Agreement and either such condition of breach shall not
have been waived by the party for whose benefit the condition was established,
then KOKO (in the case of a condition in Article VI) or SELLERS (in the case of
a condition specified in Article VII) may terminate this Agreement. In addition,
either KOKO or SELLERS may terminate this Agreement upon written notice to the
other if it shall reasonably determine that the Exchange has become inadvisable
by reason of the institution or threat by any federal, state or municipal
governmental authorities of a formal investigation or of any action, suit or
proceeding of any kind against either or both parties.


8.2            Consequences of Termination. Upon termination of this Agreement
pursuant to this Article VIII or any other express right of termination provided
elsewhere in this Agreement, the parties shall be relieved of any further
obligation under this Agreement except for the obligations in Section 11.4;
provided, however, that no termination of this Agreement, pursuant to this
Article VIII hereof or under any other express right of termination provided
elsewhere in this Agreement shall operate to release any party from any
liability to any other party incurred otherwise than under this Agreement before
the date of such termination, or from any liability resulting from any willful
misrepresentation of a material fact made in connection with this Agreement or
willful breach of any material provision hereof.

 
-15-

--------------------------------------------------------------------------------

 

ARTICLE IX


ADDITIONAL COVENANTS


9.1            Mutual Cooperation. The parties hereto will cooperate with each
other, and will use all reasonable efforts to cause the fulfillment of the
conditions to the parties’ obligations hereunder and to obtain as promptly as
possible all consents, authorizations, orders or approvals from each and every
third party, whether private or governmental, required in connection with the
transactions contemplated by this Agreement.


9.2            Changes in Representations and Warranties of a Party. Between the
date of this Agreement and the Closing Date, no party shall directly or
indirectly, enter into any transaction, take any action, or by inaction permit
an otherwise preventable event to occur, which would result in any of the
representations and warranties of such party herein contained not being true and
correct at and as of the Closing Date. Each party shall promptly give written
notice to the other parties upon becoming aware of (A) any fact which, if known
on the date hereof, would have been required to be set forth or disclosed
pursuant to this Agreement, and (B) any impending or threatened breach in any
material respect of any of the party’s representations and warranties contained
in this Agreement and with respect to the latter shall use all reasonable
efforts to remedy same.


9.3            Name Change. As soon as practicable after the Closing, KOKO shall
change its name to CARDINAL ENERGY GROUP INC. or other similar name approved by
KOKO.


9.4            SEC Filings. The parties agree that the following filings shall
be made with the Securities and Exchange Commission (“Commission”): (a) an
information statement prepared pursuant to the requirements of Rule 14f-1 under
the Exchange Act, if required by law, shall be filed with the Commission; (b) a
report on Form 8-K will be filed with the Commission disclosing the consummation
of the exchange if required by law; and, (c) any and all other filings necessary
to comply with the Exchange Act.


9.5            Conduct of Business. During the period from the date of this
Agreement until the earlier of the Closing Date or the termination of this
Agreement in accordance with its terms, CEGLLC shall continue to conduct its
businesses and maintain its business relationships in the ordinary and usual
course consistent with past practice and will not, without limitation, without
the prior written consent of KOKO:


     (a)           Sell, lease, assign transfer or otherwise dispose of any of
its material assets, including cash;


     (b)           Agree to, or assume, guarantee, endorse or otherwise in any
way be or become responsible or liable for, directly or indirectly, any material
contingent obligation;


     (c)           Make any material capital expenditures;


     (d)           Enter into any transaction concerning a merger or
consolidation other than with the other party hereto or liquidate or dissolve
itself (or suffer any liquidation or dissolution) or convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of related
transactions, all or a substantial part of its property, business, or assets, or
stock or securities convertible into stock of any subsidiary, or make any
material change in the present method of conducting business;


     (e)           Declare or pay any dividends or make any other distribution
(whether in cash or property) on any shares of its capital stock or purchase,
redeem, retire or otherwise acquire for value any shares of its capital stock or
warrants or options whether now or hereafter outstanding;


     (f)           Make any advances or loans to, or investments in any person,
firm, corporation or other

 
-16-

--------------------------------------------------------------------------------

 

business entity not a party to this Agreement;


     (g)           Enter into any new material agreement or be or become liable
under any new material agreement, for the lease, hire or use of any real or
personal property; or


     (h)           Create, incur, assume or suffer to exist, any mortgage,
pledge, lien, charge, security interest or encumbrance of any kind upon any of
its property or assets, income or profits, whether now owned or hereafter
acquired.


ARTICLE X


SECURITIES


10.1          KOKO Shares Not Registered. SELLERS have been advised that the
KOKO Shares have not been and when issued, will not be registered under the
Securities Act of 1933, as amended, the securities laws of any state of the
United States or the securities laws of any other country and that in issuing
and selling the KOKO shares to SELLERS pursuant hereto, KOKO is relying upon the
exemption provisions of Regulation 506 of the Securities Act of 1933, as amended
for offers and sales occurring inside the United States of America and
Regulation S of the Securities Act of 1933, as amended, for offers and sales of
securities occurring outside the United States.   Resales of the KOKO Shares may
only be made pursuant to an effective registration statement or the availability
of an exemption from registration. All certificates evidencing the KOKO Shares
shall, unless and until removed in accordance with law, bear a restrictive
legend substantially in the following form:


The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended, nor any other applicable securities act (the “Acts”),
and may not be sold, transferred, assigned, pledged or otherwise distributed,
unless there is an effective registration statement under such Acts covering
such securities or the Company receives an opinion of counsel for the holder of
these securities (concurred on by counsel for the Company) stating that such
sale, transfer, assignment, pledge or distribution is exempt from or in
compliance with the registration and prospectus delivery requirements of such
Acts.
or
These securities are subject to Regulation S of the Securities Act of 1933, as
amended and may not be sold, transferred, assigned, pledged or otherwise
distributed, unless there is an effective registration statement under such Acts
covering such securities or the Company receives an opinion of counsel for the
holder of these securities (concurred on by counsel for the Company) stating
that such sale, transfer, assignment, pledge or distribution is exempt from or
in compliance with the registration and prospectus delivery requirements of such
Acts.


10.2          Indemnification by KOKO. KOKO shall indemnify SELLERS and CEGLLC
in respect of, and hold SELLERS and CEGLLC harmless against, any and all debts,
obligations and other liabilities (whether absolute, accrued, contingent, fixed
or otherwise, or whether known or unknown, or due or to become due or
otherwise), monetary damages, fines fees, penalties, interest obligations,
deficiencies, losses and expenses (including without limitation attorneys fees
and litigation costs) incurred or suffered by SELLERS or CEGLLC:


     (a)           resulting from any misrepresentation, breach of warranty or
failure to perform any covenant or agreement of KOKO contained in this
Agreement; and,



 
-17-

--------------------------------------------------------------------------------

 

     (b)           resulting from any liability of KOKO incurred or resulting
from activities that took place prior to the Closing not disclosed on the KOKO
Financial Statements.


10.3          Indemnification by SELLERS and CEGLLC. SELLERS and CEGLLC shall
jointly and severally indemnify KOKO in respect of, and hold KOKO harmless
against, any and all debts, obligations and other liabilities (whether absolute,
accrued, contingent, fixed or otherwise, or whether known or unknown, or due or
to become due or otherwise), monetary damages, fines fees, penalties, interest
obligations, deficiencies, losses and expenses (including without limitation
attorneys fees and litigation costs) incurred or suffered by KOKO:


     (a)           resulting from any misrepresentation, breach of warranty or
failure to perform any covenant or agreement of SELLERS and CEGLLC contained in
this Agreement; and,


     (b)           resulting from any liability of SELLERS and CEGLLC incurred
or resulting from activities that took place prior to the Closing not disclosed
on the CEGLLC Financial Statements.


ARTICLE XI


MISCELLANEOUS


11.1          Expenses.  CEGLLC will advance sufficient funds to KOKO to pay
KOKO’s and CEGLLC’s expenses incident to the negotiation, preparation, and
carrying out of this Agreement, including legal and accounting and audit
fees.   KOKO will only be obligated to repay funds so advanced if KOKO fails to
close the transaction evidenced by this Agreement.


11.2          Survival of Representations, Warranties and Covenants. All
statements contained in this Agreement or in any certificate delivered by or on
behalf of KOKO or SELLERS pursuant hereto, or in connection with the actions
contemplated hereby shall be deemed representations, warranties and covenants by
SELLERS, CEGLLC, and KOKO as the case may be, hereunder. All representations,
warranties, and covenants made by KOKO or SELLERS or CEGLLC in this Agreement,
or pursuant hereto, shall survive the Closing in a period of two (2) years.


11.3          Publicity. SELLERS, CEGLLC and KOKO shall not issue any press
release or make any other public statement, in each case, relating to, in
connection with or arising out of this Agreement or the transactions
contemplated hereby, without obtaining the prior approval of the other, which
shall not be unreasonably withheld or delayed, except that prior approval shall
not be required if, in the reasonable judgment of KOKO prior approval by SELLERS
and CEGLLC would prevent the timely dissemination of such release or statement
in violation of applicable federal securities laws, rules or regulations or
policies of the Bulletin Board.


11.4          Non-Disclosure. A disclosing party will not at any time after the
date of this Agreement, without the recipient’s consent, except in the ordinary
operation of its business or as required by law, divulge, furnish to or make
accessible to anyone any knowledge or information with respect to confidential
or secret processes, inventions, discoveries, improvements, formulae, plans,
material, devices or ideas or know-how, whether patentable or not, with respect
to any confidential or secret aspects of such party (including, without
limitation, customer lists, supplier lists and pricing arrangements with
customers or suppliers) (“Confidential Information”). The parties will not at
any time after the date of this Agreement and prior to the Exchange use,
divulge, furnish to or make accessible to anyone any Confidential Information
(other than to its representatives as part of its due diligence or corporate
investigation). Any information, which (i)  at or prior to the time of
disclosure by the disclosing party was generally available to the public through
no breach of this covenant, (ii) was available to the public on a
non-confidential basis prior to its disclosure by the disclosing party, or (iii)
was made available to the public from a third party provided that such third
party did not obtain or disseminate such

 
-18-

--------------------------------------------------------------------------------

 

information in breach of any legal obligation of the disclosing party, shall not
be deemed Confidential Information for purposes hereof, and the undertakings in
this covenant with respect to Confidential Information shall not apply thereto.
The undertakings of the parties set forth above in this Section 11.4 shall
terminate upon consummation of the Closing. If this Agreement is terminated
pursuant to the provisions of Article VIII or any other express right of
termination set forth in this Agreement, the recipient shall return to the
disclosing party all copies of all Confidential Information previously furnished
to it by the disclosing party.


11.5          Succession and Assignments and Third Party Beneficiaries. This
Agreement may not be assigned (either voluntarily or involuntarily) by any party
hereto without the express written consent of the other parties. Any attempted
assignment in violation of this Section shall be void and ineffective for all
purposes. In the event of an assignment permitted by this Section, this
Agreement shall be binding upon the heirs, successors and assigns of the parties
hereto. There shall be no third party beneficiaries of this Agreement except as
expressly set forth herein to the contrary.


11.6          Notices. All notices, requests, demands, or other communications
with respect to this Agreement shall be in writing and shall be (i) sent by
facsimile transmission, (ii) sent by the United States Postal Service,
registered or certified mail, return receipt requested, or (iii) personally
delivered by a nationally recognized express overnight courier service, charges
prepaid, to the following addresses (or such other addresses as the parties may
specify from time to time in accordance with this Section)



 
If, to SELLERS or CEGLLC:
Timothy W. Crawford
   
Cardinal Energy Group, LLC.
   
2665 Fairfax Drive
   
Upper Arlington, Ohio  43220
   
Tel:  (614) 459-4959
   
Fax:  (614) 459-4959
   
Email:  tim.crawford@cardinalenergygroup.com
       
Counsel for KOKO:
Conrad C. Lysiak
   
The Law Office of Conrad C. Lysiak, P.S.
   
West 601 First Avenue
   
Suite 903
   
Spokane, WA  99201
   
Tel:  (509) 624-1475
   
Fax:  (509) 747-1770
   
Email: cclysiak@lysiaklaw.com
       
If, to KOKO:
Gregory Ruff, President
   
KOKO LTD.
   
2727 East 53rd Avenue
   
F-302
   
Spokane, Washington  99223
   
Tel:  (509) 991-5761
   
Email :  gregorypaulruff@aol.com





Any such notice shall, when sent in accordance with the preceding sentence, be
deemed to have been given and received on the earliest of (i) the day delivered
to such address or sent by facsimile transmission, (ii) the tenth business day
following the date deposited with the United States Postal Service or the PRC
Postal Service, as the case may be, or (iii) 72 hours after shipment by such
courier service.



 
-19-

--------------------------------------------------------------------------------

 

11.7          Construction. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Nevada without giving effect
to the principles of conflicts of law thereof. All parties hereby irrevocably
submit to the exclusive jurisdiction of the any state or federal court sitting
in the State of Nevada for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waive, and agree not to assert in any suit,
action or proceeding, any claim that he/she/it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper.


11.8          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same Agreement.


11.9          No Implied Waiver; Remedies. No failure or delay on the part of
the parties hereto to exercise any right, power, or privilege hereunder or under
any instrument executed pursuant hereto shall operate as a waiver nor shall any
single or partial exercise of any right, power, or privilege preclude any other
or further exercise thereof or the exercise of any other right, power, or
privilege. All rights, powers, and privileges granted herein shall be in
addition to other rights and remedies to which the parties may be entitled at
law or in equity.


11.10        Entire Agreement. This Agreement, including the Exhibits and
Disclosure Schedules attached hereto, sets forth the entire understandings of
the parties with respect to the subject matter hereof, and it incorporates and
merges any and all previous communications, understandings, oral or written as
to the subject matter hereof, and cannot be amended or changed except in
writing, signed by the parties.


11.11        Headings. The headings of the Sections of this Agreement, where
employed, are
for the convenience of reference only and do not form a part hereof and in no
way modify,
interpret or construe the meanings of the parties.


11.12        Severability. To the extent that any provision of this Agreement
shall be invalid or unenforceable, it shall be considered deleted hereof and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.


11.13        Attorneys Fees. In the event any legal action is brought to
interpret or enforce this Agreement, the party prevailing in such action shall
be entitled to recover its attorneys’ fees and costs in addition to any other
relief that it is entitled.


11.14        Consultants. Each party represents to the others that there is no
broker or finder entitled to a fee or other compensation for bringing the
parties together to effect the Exchange.


11.15        Reverse Stock Split. After completing the transactions contemplated
herein, SELLERS will take the steps necessary to reverse split the outstanding
shares of KOKO on the basis of 1 share of common stock for each 2.5 shares of
common stock outstanding.


11.16        Counterparts.  This Exchange Agreement may be executed in any
number of counterparts with the same effect as if all parties hereto had signed
the same document.  All counterparts shall be construed together and shall
constitute one and the same instrument.  Execution and delivery of this Exchange
Agreement by exchange of facsimile or other electronically transmitted
counterparts bearing the signature of a party hereto shall be equally as
effective as delivery of a manually executed counterpart by such party provided
that this Exchange Agreement shall not be effective as to any Party until a
majority of Cardinal Energy Group, LLC members have executed a counterpart to
this Exchange Agreement.



 
-20-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.


KOKO:
KOKO LTD.,
a Nevada Corporation
           
By.
GREGORY RUFF
     
Gregory Ruff, President







CEGLLC
Cardinal Energy Group, LLC,
An Ohio Limited Liability Company
           
By.
TIMOTHY W. CRAWFORD
     
Timothy W. Crawford, Managing Member







PRINCIPAL KOKO SHAREHOLDER:
 
GREGORY RUFF
   
Gregory Ruff










































 
-21-

--------------------------------------------------------------------------------

 




 
Member:
     
Continental Capital Partners, Inc.
           
By:
TIMOTHY W. CRAWFORD
 
Name:
Timothy W. Crawford
 
Title:
CEO






















 
-22-

--------------------------------------------------------------------------------

 




 
Member:
     
California Hydrocarbons Corporation
           
By:
RASHMI YAJNIK
 
Name:
Rashmi Yajnik
 
Title:
CEO / President






















 
-23-

--------------------------------------------------------------------------------

 




 
Member:
     
Carol & Mildred Hill
           
By:
CAROL HILL
       
By:
MILDRED HILL
























 
-24-

--------------------------------------------------------------------------------

 




 
Member:
     
Adam R. Foust
           
By:
ADAM R. FOUST






















 
-25-

--------------------------------------------------------------------------------

 




 
Member:
     
Brandon Foust
           
By:
BRANDON FOUST






















 
-26-

--------------------------------------------------------------------------------

 




 
Member:
     
Holly R. Snead
           
By:
HOLLY R. SNEAD






















 
-27-

--------------------------------------------------------------------------------

 




 
Member:
     
Aaron Crawford
           
By:
AARON CRAWFORD






















 
-28-

--------------------------------------------------------------------------------

 




 
Member:
     
Donald D. Conaway
           
By:
DONALD D. CONAWAY






















 
-29-

--------------------------------------------------------------------------------

 




 
Member:
     
Timothy R. Gatens
           
By:
TIMOTHY R. GATENS






















 
-30-

--------------------------------------------------------------------------------

 




 
Member:
     
Charles J. Slater
           
By:
CHARLES J. SLATER






















 
-31-

--------------------------------------------------------------------------------

 




 
Member:
     
Ronald and Janet Holsinger
           
By:
RONALD HOLSINGER
       
By:
JANET HOLSINGER






















 
-32-

--------------------------------------------------------------------------------

 




 
Member:
     
Edward Panos
           
By:
EDWARD PANOS






















 
-33-

--------------------------------------------------------------------------------

 




 
Member:
     
Todd E. Crawford
           
By:
TODD E. CRAWFORD






















 
-34-

--------------------------------------------------------------------------------

 




 
Member:
     
Ron Cameron
           
By:
RON CAMERON
























 
-35-

--------------------------------------------------------------------------------

 




 
Member:
     
Scott Rouda
           
By:
SCOTT ROUDA
























 
-36-

--------------------------------------------------------------------------------

 




 
Member:
     
Telepath, LLC
           
By:
MAX WELDON
       
Max Weldon
     
Title:
member / manager
























 
-37-

--------------------------------------------------------------------------------

 




 
Member:
     
Jeffrey A. Corder
           
By:
JEFFREY A. CORDER
























 
-38-

--------------------------------------------------------------------------------

 




 
Member:
     
Manoj Yajnik
           
By:
MANOJ YAJNIK
























 
-39-

--------------------------------------------------------------------------------

 




 
Member:
     
Virginia R. Murdock
           
By:
VIRGINIA R. MURDOCK
























 
-40-

--------------------------------------------------------------------------------

 




 
Member:
     
Asha M. Joshi
           
By:
ASHA M. JOSHI
























 
-41-

--------------------------------------------------------------------------------

 




 
Member:
     
Akul Yajnik
           
By:
AKUL YAJNIK
























 
-42-

--------------------------------------------------------------------------------

 




 
Member:
     
Ishawn Yajnik
           
By:
ISHAWN YAJNIK






















 
-43-

--------------------------------------------------------------------------------

 




 
Member:
     
P. John Alfano
           
By:
P. JOHN ALFANO
























 
-44-

--------------------------------------------------------------------------------

 




 
Member:
     
Christine Miller
           
By:
CHRISTINE MILLER






















 
-45-

--------------------------------------------------------------------------------

 




 
Member:
     
John C. May
           
By:
JOHN C. MAY


























 
-46-

--------------------------------------------------------------------------------

 




 
Member:
     
Brenda K. Nell, IRA
           
By:
BRENDA K. NELL
     
Brenda K. Nell






















 
-47-

--------------------------------------------------------------------------------

 




 
Member:
     
Susan Goldstein Trust
           
By:
J. RICHARD BLAZER
       
By:
J. RICHARD BLAZER, Trustee
   
Printed Name
 






















 
-48-

--------------------------------------------------------------------------------

 




 
Member:
     
Eldri Sue Wagner Trust
           
By:
ERIC M. WAGNER
       
By:
ERIC M. WAGNER, Trustee
   
Printed Name
 


















 
-49-

--------------------------------------------------------------------------------

 




 
Member:
     
Bedug, LLC
           
By:
ROBERT J. BEHAL
       
Name:
Robert J. Behal
       
Title:
Man. Mem.


















 
-50-

--------------------------------------------------------------------------------

 




 
Member:
     
Terrance Dunne
           
By:
TERRENCE J. DUNNE






















 
-51-

--------------------------------------------------------------------------------

 




 
Member:
     
Daniel Troendly
           
By:
DANIEL TROENDLY






















 
-52-

--------------------------------------------------------------------------------

 




 
Member:
     
Mary Elizabeth Tappan Trust
           
By:
MARY E. TAPPAN
       
Mary Tappan, Trustee




















 
-53-

--------------------------------------------------------------------------------

 




 
Member:
     
Diana Cuillo
           
By:
DIANA CUILLO






















 
-54-

--------------------------------------------------------------------------------

 
